Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
Claims 1, 2, 5-7, 9, 12, 13, 15, and 19 have been amended according to Applicant’s amendments. Claims 8 and 18 have been cancelled. No new claims have been added. Accordingly, claims 1-7, 9-17, 19 and 20 remain pending and under consideration. 

Response to Arguments
112 Rejection –
Claim 5 has been amended to address the previously noted antecedent basis issue. As the antecedent basis issue has been resolved, the rejection of claim 5 under 35 USC 112(b) is withdrawn. 
103 Rejection -
Applicant’s arguments, see remarks pages 7-8, filed 30 June 2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are not persuasive. In particular, Applicant’s argument that the newly amended limitations reciting a “persistent non-volatile data storage device” is not taught by Ellard is not persuasive.
Applicant attempts to distinguish over Ellard by arguing Ellard’s cache, which is comprised of both volatile and non-volatile memory and which copies data from the volatile portion to the non-volatile portion, is not persistent storage. Examiner respectfully disagrees. The buffer cache of Ellard consists of a volatile main buffer cache in RAM and which is transient, and a secondary buffer cache in SSD, which is persistent. A solid state disk drive, as admitted by Applicant, is non-volatile. Non-volatile memory when persistent storage such as non-volatile memory. 
As the specification does not define nor distinguish the differences between persistent non-volatile data storage versus non-volatile data storage, it is unclear to one of ordinary skill in the art the differences that Applicant’s argue above. Accordingly, the claims are rejected under 35 USC 112(a) and 35 USC 112(b) as further detailed below.
Ellard at Col. 6, lines 36-41 and line 55 through Col. 7 line 2 discloses (1) checking for sufficient space in the volatile main buffer cache in RAM and when there is insufficient space in the volatile main buffer cache, (2) copying data from the volatile buffer cache into the non-volatile (persistent) SSD memory, when there is sufficient space in the non-volatile memory.
Accordingly, as presently claimed, the two level storage hierarchy including persistent storage of claim 1 is disclosed by Ellard’s disclosure of a volatile main buffer cache and a non-volatile SSD, which can persistently store data even after power loss.


Claim Objections
Claim 1 is objected to because it recites the limitation “a persistent data storage” and then later is referenced again as “the persistent non-volatile data storage”.  There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted the claim to initially recite “a persistent non-volatile data storage”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, the specification does not disclose or define persistent memory nor how it differs from non-volatile memory. Claims 1, 2, 5, 9, 12, 13, 15 and 19 recite a persistent non-volatile data storage. Non-volatile memory or storage, as opposed to volatile memory, has the ability to persistently store data in the absence of a power supply. Or in other words, the fundamental principal of what makes non-volatile memory different from volatile memory also makes it persistent memory, the ability to store data without power. It is unclear to the examiner, after carefully referencing the specification, the difference between the newly amended persistent non-volatile data storage and the previously claimed non-volatile data storage.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 5, 9, 12, 13, 15 and 19 recite a persistent non-volatile data storage, which renders the claims indefinite since the limitations makes it unclear the difference between a non-volatile data storage and a persistent non-volatile data storage. Applicant has argued that there is a difference between the two but it is unclear from the arguments and the specification the differences that make persistent non-volatile data storage distinguishable from an “ordinary” non-volatile data storage. For examination purposes, Examiner has interpreted a persistent non-volatile storage and a non-volatile storage to be equivalent, that is, upon power loss, the data stored will not be lost and can be retrieved upon restoration of power. Appropriate correction and/or clarification is required.
Any dependent claims rejected but not specifically addressed above are rejected by virtue of their dependence on rejected base claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Etzkorn et al (US 8880139, hereinafter Etzkorn) in view of Roh (US2012/0246261), further in view of Chang et al (US 2003/0120841, hereinafter Chang), further in view of Ellard (US 8489820 B1, hereinafter Ellard).
Regarding claims 1 and 12, taking claim 12 as exemplary,  Etzkorn discloses a body-mountable device comprising a sensor, a volatile data storage, a persistent data storage, a power-source, a processor and computer readable storage medium having stored thereon processor-executable instructions that when executed by the processor cause the body-mountable device to obtain sensor data from the sensor (See Etzkorn, Fig. 1, disclosing an eye-mountable device and accompanying reader having a power supply 140, processor 186, memory 182, sensor interface 152 and Col. 10, lines 12-23 
Etzkorn does not disclose responsive to a first determination that each condition in a first condition set has been satisfied, store the obtained sensor data in the volatile data storage the first condition set comprising a first plurality of conditions, otherwise, discarding the obtained sensor data or overwriting previously stored sensor data; and determining whether each condition in a second condition set has been satisfied, the second condition set comprising a second plurality of conditions; and determining, based on whether each condition in a second condition set has been satisfied, whether to copy the obtained sensor data from the volatile data storage to the non-volatile data storage.
However, Roh discloses responsive to a first determination that each condition in a first condition set has been satisfied, storing the obtained sensor data in the volatile data storage, the first condition set comprising a first plurality of conditions (See Roh, [0074] and [0075], disclosing a storage policy used to define sensor data to be stored based on at least one condition, and where the conditions that control storing data may be combined, or in other words, a plurality of conditions), otherwise, discarding the obtained sensor data or overwriting previously stored sensor data (See Roh, [0052], “the storage policy may be used to store only data suitable”, or in other words, unsuitable data is discarded).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the body-mountable device of Etzkorn, with the storage requirements of Roh as storage capacity is a limited resource and therefore filtering and storing only suitable sensor data can reduce required data storage space (See Roh [0052]).
The combination of Etzkorn and Roh does not disclose responsive to making a second determination that each condition in a second condition set has been satisfied, copying the obtained sensor data from the volatile data storage to the non-volatile data storage.
However, Chang discloses responsive to making a second determination that each condition in a second condition set has been satisfied, copying the obtained sensor data from the volatile data storage to the non-volatile data storage (See Chang, [0024]-[0029]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention to combine the body mounted sensor device of Etzkorn and Roh with the 
None of Etzkorn, Roh, or Chang discloses determining whether each condition in a second set of plural conditions is satisfied before the copying of data from volatile to non-volatile storage, otherwise not copy the obtained sensor data from the volatile data storage to the non-volatile data storage. 
However, Ellard discloses whether each condition in a second set of plural conditions is satisfied before the copying of data from volatile to non-volatile storage, otherwise not copy the obtained sensor data from the volatile data storage to the persistent non-volatile data storage (See Ellard, Fig. 3A steps 302, 307, and 309 and Col. 6, lines 36-41 and 55 –Col. 7 line 2, disclosing checking whether the volatile primary cache is full and if so copy data to a second nonvolatile (persistent) memory if the second memory has sufficient space, if there is sufficient space in the volatile primary cache, then the data is saved in the primary cache and not copied to the non-volatile data storage,). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the body mounted device Etzkorn, Roh, and Chang, with the data memory management technique of Ellard as it allows for the volatile memory to continue to provide fast data storage while safely storing older data in nonvolatile memory permanently for future reference.
Regarding claims 2 and 13, taking claim 2 as exemplary, Etzkorn in view of Roh, further in view of Chang, further in view of Ellard exemplarily disclosed the body mountable device of claim 1 as described hereinabove. Ellard further discloses wherein the second condition set comprises a volatile data storage threshold and a persistent non-volatile data storage threshold, and determining whether each condition in a condition set has been satisfied is based on: a volatile usage exceeding the volatile data storage threshold, and a persistent non-volatile data storage availability exceeding the persistent non-volatile data storage threshold (See Ellard, Fig. 3A steps 302, 307, and 309 and Col. 6, lines 36-41 and 55 –Col. 7 line 2, disclosing checking whether the volatile primary cache is full and if so copy data to a second nonvolatile memory if the second non-volatile persistent memory has sufficient space).
Regarding claim 3, Etzkorn in view of Roh, further in view of Chang, further in view of Ellard exemplarily disclosed the body mountable device of claim 12 as described hereinabove. Etzkorn further discloses wherein the sensor data is obtained from a sensor of the body-mountable device (See Etzkorn, 
Regarding claims 4 and 14, taking claim 14 as exemplary, Etzkorn in view of Roh, further in view of Chang, and further in view of Ellard disclosed the body-mountable device of claim 12 as described hereinabove. Etzkorn further discloses wherein the sensor data comprises an analyte concentration (See Etzkorn, Col. 3, line 32-35, description of Fig. 3 as “example system for electrochemically measuring a tear film concentration”). 
Claims 5-7, 9-11 and 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Etzkorn et al (US 8880139, hereinafter Etzkorn) in view of Roh et al (US2012/0246261, hereinafter Roh), further in view of Ellard (US 8489820 B1, hereinafter Ellard).
Regarding claims 5 and 15, taking claim 15 as exemplary, Etzkorn discloses a body-mountable device comprising a sensor, a data storage device, a power-source, a processor and computer readable storage medium having stored thereon processor-executable instructions that when executed by the processor cause the body-mountable device to obtain sensor data from the sensor (See Etzkorn, Fig. 1, disclosing an eye-mountable device and accompanying reader having a power supply 140, processor 186, memory 182, sensor interface 152 and Col. 10, lines 12-23 disclosing memory for storing sensor data and including instructions for causing the processor to perform processes specified by the stored instructions);
Etzkorn does not disclose determining whether each condition in a first condition set has been satisfied, the first condition set comprising a plurality of conditions wherein: a first condition of the first condition set comprises a sensor data condition and a second condition of the first condition set comprises a condition of the data storage device; and determining based on whether each condition in the first condition set has been satisfied, whether to store the obtained sensor in the data storage device.
However, Roh discloses determining whether each condition in a first condition set has been satisfied, the first condition set comprising a plurality of conditions wherein (See Roh, [0074] and [0075], disclosing a storage policy used to define sensor data to be stored based on at least one condition, and where the conditions that control storing data may be combined, or in other words, a plurality of a first condition of the first condition set comprises a sensor data condition (See Roh, [0052], disclosing a condition based on a sensor data value) and a second condition of the first condition set (See Roh, [0074] and [0075], disclosing a storage policy used to define sensor data to be stored based on at least one condition, and where the conditions that control storing data may be combined, or in other words, a plurality of conditions); determining, based on whether each condition in the first condition set has been satisfied, store the obtained sensor in the data storage device and otherwise, not store the obtained sensor data in the data storage device (See Roh, [0052] and [0075], disclosing once conditions are met, data will be stored, where multiple conditions can be combined and used or otherwise not using/storing the sensor data.).
Etzkorn and Roh are analogous art directed toward body mounted sensor systems for data collection and storage. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to improve the body-mountable sensor device of Etzkorn, with the condition requirements of Roh as storage is a limited resource and therefore filtering sensor data and storing only suitable data can result in storage capacity conservation (See Roh, [0052)
Neither Etzkorn nor Roh discloses a condition that comprises a condition of the data storage device, and responsive to making a second determination that each condition in a second condition set has been satisfied, copying the stored sensor data from the volatile data storage to a persistent non-volatile data storage, wherein the persistent non-volatile memory is configured to store the sensor data when power is unavailable. 
However, Ellard discloses a condition that comprises a condition of the data storage device (See Ellard, Fig. 2, disclosing storage space requirements), and responsive to making a second determination that each condition in a second condition set has been satisfied, copying the stored sensor data from the volatile data storage to a persistent non-volatile data storage, wherein the persistent non-volatile memory is configured to store the sensor data when power is unavailable
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to improve the conditional storage body-mountable sensor device of Etzkorn and Roh with the storage condition requirements of Ellard as storage is a limited resource and therefore a decision can be made as to whether sufficient capacity exists before storing new data or copying old data (See Ellard, Fig. 2).
Regarding claims 6 and 16, taking claim 16 as exemplary, Etkorn in view of Roh, further in view of Ellard disclosed the body mountable device of claim 15 as described hereinabove. Roh further discloses wherein a third condition of the first condition set comprises a power supply condition (See Roh, [0070], disclosing management of received sensor data based on considerations including “disconnection…when a power source is turned off because of full discharge of a battery”).
Regarding claims 7 and 17, taking claim 17 as exemplary, Etzkorn in view of Roh, further in view of Ellard disclosed the body mountable device of claim 15 as described hereinabove. Roh further discloses wherein a third condition of the first condition set comprises a data transmission condition (See Roh, [0070], disclosing management of received sensor data based on considerations including “when a distance between the sensor platform 202 and the sensor data analyzing apparatus…is too far to communicate with each other through a low-power near field communication technique”).
Regarding claims 9 and 19, taking claim 19 as exemplary, Etzkorn in view Roh, further in view of Ellard disclosed the body-mountable device of claim 18 as described hereinabove.  Ellard further discloses wherein the second condition set comprises a volatile data storage threshold and wherein the second determination is based on a volatile storage usage exceeding the volatile data storage threshold, and a persistent non-volatile data storage availability exceeding the persistent non-volatile data storage threshold (See Ellard, Fig. 3A steps 302, 307, and 309 and Col. 6, lines 36-41 and 55 –Col. 7 line 2, disclosing checking whether the volatile primary cache is full and if so copy data to a second nonvolatile memory if the second memory has sufficient space).
Regarding claim 10, Etzkorn in view of Roh, further in view of Ellard disclosed the body-mountable device of claim 5 as described hereinabove. Etzkorn further discloses wherein the sensor data is obtained from a sensor of the body-mountable device 
Regarding claims 11 and 20, Etzkorn in view of Roh, further in view of Ellard disclosed the body-mountable device of claim 15 as described hereinabove. Etzkorn further discloses wherein the sensor data comprises an analyte concentration (See Etzkorn, Col. 3, line 32-35, description of Fig. 3 as “example system for electrochemically measuring a tear film concentration”).  



EXAMINER’S NOTE
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137